DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on July 5, 2022. Claims 1-21 are pending. Claims 1, 4, 11, 12 and 15 are amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/22, 7/5/22 and 8/19/22 are being considered by the examiner.

Response to Arguments
Referring to the 35 USC 101 rejection of claims 1-4, 7, 11-15 and 18, Applicant’s arguments are acknowledged, however are not persuasive.
Applicant argues that the claims provide for an improvement in the functioning of computer or other technology, specifically, that the developed graph makes it possible to obtain information in response to queries to the graph that was not possible to obtain previously or at improved speeds and that the ‘repeating of the receiving, parsing, determining and generating steps’ as amended into the independent claims cannot be performed practically in the human mind because event log management would exceed the ability of a person to manage it in a timely manner and to keep track of all of the information. However, Examiner respectfully disagrees with Applicant’s argument that the claims as amended recite integration of an abstract idea into a practical application. 
	Examiner submits that the claims as amended do not recite any meaningful way of applying the judicial exception into a practical application that goes beyond generally linking the use of the judicial exception to a particular technological environment i.e. event management or semantic graph generation. The claims fail to recite the details of how a solution to a problem is accomplished. Furthermore, implementing the abstract idea using a computer system or a processing circuitry is merely using the computer as a tool to perform the abstract idea, which indicates failure to integrate the abstract idea into a practical application. See MPEP 2106.05(f). 
 	The receiving and parsing steps are additional elements that have been found as insignificant extra solution activity, as addressed in the 101 rejection below. Furthermore, the addition of the repetition of the functional steps does not overcome the ‘significantly more’ requirement because this limitation is merely repeating the abstract functions multiple times using a generic computer component.
 	As such, the 35 USC 101 rejection of the amended claims is maintained as noted below. 

Applicant's arguments filed on January 4, 2022 with respect to claims 1-21 in light of the 35 USC 103(a) rejection have been fully considered and are found persuasive. As such, the 35 USC 103(a) rejections of the claims are withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 11-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11 and 12 recite ‘receiving events by a computing system/processing circuitry; parsing, by the computing system/processing circuitry, each of a plurality of events into a plurality of objects, wherein the plurality of events includes a plurality of queries, wherein each event of the plurality of events is related to an interaction with at least one data source; determining, by the computing system/processing circuitry, for each of the plurality of events, a relationship between two objects of the plurality of objects; and generating, by the computing system/processing circuitry, a semantic knowledge graph based on the determined relationships, the semantic knowledge graph including a plurality of query nodes and a plurality of edges, wherein each query node corresponds to a respective object of the plurality of objects, wherein each query node is connected to another query node of the plurality of query nodes by one of the plurality of edges, wherein each edge represents a relationship between the objects connected by the edge; and repeating, by the computing system/processing circuitry, the receiving, parsing, determining and generating so as to cause the semantic knowledge graph to be updated continually over time as events occur’. 

The limitations of ‘determining a relationship between two objects for each of the plurality of events’, ’generating a semantic knowledge graph based on the determined relationships..’ , and repeating steps as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system” (claim 1) and “by a processing circuitry” (claims 11 and 12) nothing in the claim elements precludes the steps from  practically being performed in the mind. For example, but for the “by a computing system” (claim 1) and “by a processing circuitry’ language (claims 11 and 12), “determining a relationship between two objects for a plurality of events” in the context of these claims encompasses the user mentally making a determination as to whether two objects are related. Similarly, but for the “by a computing system” (claim 1) and “by a processing circuitry’ language (claims 11 and 12), “generating a semantic knowledge graph based on the determined relationships..” in the context of these claims encompasses the user constructing a semantic graph based on the user determined relationships on pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional steps of ‘receiving events by the computer system/processing circuitry’ and ‘parsing each of a plurality of events into a plurality of objects, wherein the plurality of events includes a plurality of queries, wherein each event of the plurality of events is related to an interaction with at least one data source’.

The receiving step is recited at a high level of generality (i.e. as a general means of receiving events by a computing system/processing circuitry and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The parsing step is recited at a high level of generality (i.e. as a general means of parsing events into objects, wherein the events include a plurality of queries and each event is related to an interaction with at least one data source) and amounts to selecting a particular data source or type of data to be manipulated, which is also a form of insignificant extra-solution activity.
The combination of these additional steps is no more than mere instructions to apply the exception using generic computer components (i.e. the computer system (claim 1) and processing circuitry’ language (claims 11 and 12)). Accordingly, even in combination, the additional steps do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computer system is a generic computer and the processing circuitry is a generic computer processor which performs the receiving and parsing steps. Furthermore, these functions are similar to those found by the courts to be well understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Electric Power Group, LLC v. Alstom S.A. (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). As such, the receiving, parsing and repeating steps are well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2 and 13 depend from claims 1 and 12 and thus includes all the limitations of claims 1 and 12, therefore claims 2 and 13 recite the same abstract idea of "mental process". Claims 2 and 13 furthermore recite that the plurality of events is indicated in a record log including a plurality of records, wherein the plurality of records are records of queries executing on the at least one data source, which is considered insignificant extra-solution activity similar to Electric Power Group, LLC v. Alstom S.A. (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). They therefore do not amount to significantly more than the judicial exception. Claims 2 and 13 are therefore not patent eligible.
Claims 3 and 14 depend from claims 1 and 12 and thus includes all the limitations of claims 1 and 12, therefore claims 3 and 14 recite the same abstract idea of "mental process". Claims 3 and 14 furthermore recite that each object is any of: a formula, a filter, a subformula, a measure, an argument, and a dimension, which further defines the objects in the parsing step of claims 1 and 12 and is considered insignificant extra-solution activity similar to Electric Power Group, LLC v. Alstom S.A. (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). They therefore do not amount to significantly more than the judicial exception. Claims 3 and 14 are therefore not patent eligible.
Claims 4 and 15 depend from claims 1 and 12 and thus includes all the limitations of claims 1 and 12, therefore claims 4 and 15 recite the same abstract idea of "mental process". Claims 4 and 15 furthermore recite that the plurality of events received in the initial receiving of events is a plurality of first events, wherein the plurality of objects is a plurality of first objects, further comprising: parsing a second event, the second event being received in a repetition of the receiving events; determining, based on the parsed second event, a relationship between two objects of a plurality of second objects; updating the semantic knowledge graph based on the determined relationship by adding an edge to the plurality of edges to the semantic knowledge graph, wherein the added edge represents the relationship between the objects of the plurality of second objects. These claim limitations are simply an iteration of the limitations in independent claims 1 and 12. As such, they also recite the “mental process” determining and generating steps addressed in claims 1 and 12 and the insignificant extra-solution activity parsing step similar to Electric Power Group, LLC v. Alstom S.A. (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). They therefore do not amount to significantly more than the judicial exception. Claims 4 and 15 are therefore not patent eligible.
Claims 7 and 18 depend from claims 1 and 12 and thus includes all the limitations of claims 1 and 12, therefore claims 7 and 18 recite the same abstract idea of "mental process". Claims 7 and 18 furthermore recite determining a user identifier based on the parsed plurality of events; and generating the semantic knowledge graph  records including the user identifier, which are also considered mental steps because a person could mentally perform the determination of a user identifier and add it to the semantic graph constructed on the paper by the person. They therefore do not amount to significantly more than the judicial exception. Claims 7 and 18 are therefore not patent eligible.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four statutory categories of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite the limitation "the initial receiving of events" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5-6 and 16-17 depending from the aforenoted claims are also rejected by virtue of their dependencies.
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 

Non-obvious or novel subject matter
The following is a statement of reasons for the indication of non-obvious or novel subject matter:  
Referring to independent claims 1, 11 and 12, the prior art does not teach or suggest the limitations of the claims, specifically the determination for each of a plurality of queries, received by a computing system, a relationship between two objects of a plurality of objects, wherein each of the plurality of queries is parsed into a plurality of objects; generating a semantic knowledge graph based on the determined relationships, and repeating the receiving, parsing and determining and generating steps so as to cause the semantic knowledge graph to be updated continually over time as events occur, in combination with all claimed limitations, which are not taught by the prior art.   
The closest prior art Abhyankar et al (US 2020/0250235) discloses storing a semantic graph indicating objects and relationships among the objects and using the semantic graph in response to a received query to customize weights for connections between the objects indicated by the semantic graph data [Abstract; fig 4 and specification]. However, the objects in the semantic graph disclosed by Abhyankar are not received query events, as claimed. Furthermore, the semantic graph taught by Abhyankar is not generated and updated as the query events are received over time, as claimed. 
It is for these reasons that the prior art defines over the aforenoted claims.
Claims 2-10 and 13-21 also contain non-obvious or novel matter, by virtue of their dependencies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167